Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 09/16/2022 has been entered. Claims 1-6, 8-9, 11 and 13-21 remain pending in the application. Applicant’s amendments to the claims has overcome each and every claim objection, 112 rejection previously set forth in the Non-Final Office Action mailed 07/27/2022.

Specification
The disclosure is objected to because of the following informalities: on p. 10, II. 16-17, the
recitation "as shown in Fig. 10 it is possible to provide intercooling and or twin-pass recuperation" is
believed in error for - - as shown in Fig. [[10]] 6 it is possible to provide intercooling and or twin-pass
recuperation. It is believed that there is no Figure 10 in the disclosure.
Appropriate correction is required.

Claim Objections
Claims 1, 11, 13, 16-17 and 20-21 are objected to because of the following informalities.  

Regarding claim 1, on ll. 10-12, the recitation “a heat exchanger configured and arranged to transfer a heat produced by the burner to the cryogenically-stored hydrogen fuel in the main fuel conduit after the portion of the cryogenically-stored hydrogen fuel is diverted from the main fuel conduit” is believed to be in error for - - a heat exchanger configured and arranged to transfer a heat produced by the burner to the remaining cryogenically-stored hydrogen fuel in the main fuel conduit after the portion of the cryogenically-stored hydrogen fuel is diverted from the main fuel conduit - - The same error also occurs in claim 11, 16 and 21.
Regarding claim 11, 
in p. 5, ll. 3-4, the recitation “thereby vaporizing it” is believed to be in error for - - thereby vaporizing [[it]] the remaining cryogenically-stored hydrogen fuel - - The same error also occurs in claim 21.
in p. 5, ll. 5-6, the recitation “a fuel injection system configured to receive a vaporised cryogenically-stored hydrogen fuel and inject it into a combustor” is believed to be in error for - - a fuel injection system configured to receive a vaporised cryogenically-stored hydrogen fuel and inject [[it]] the vaporised cryogenically-stored hydrogen fuel into a combustor - - The same error also occurs in claim 21.
Regarding claim 13, on ll. 4-5, the recitation “a bleed air system configured to bleed a compressed inlet air from the compressor and supply it to the burner to burn” is believed to be in error for - - a bleed air system configured to bleed a compressed inlet air from the compressor and supply [[it]] the compressed inlet air to the burner to burn - -
Regarding claim 17, on ll. 1-4, the recitation “pre-heating the portion of the cryogenically-stored hydrogen fuel diverted from the main fuel conduit to boil it prior to burning the portion of the cryogenically-stored hydrogen fuel diverted from the main fuel conduit in the burner” is believed to be in error for - - pre-heating the portion of the cryogenically-stored hydrogen fuel diverted from the main fuel conduit to boil [[it]] the portion of the cryogenically-stored hydrogen fuel prior to burning the portion of the cryogenically-stored hydrogen fuel diverted from the main fuel conduit in the burner - -
Regarding claim 20, in p. 7, l. 1, the recitation “vaporising the hydrogen fuel in the main fuel conduit” is believed to be in error for - - vaporising the cryogenically-stored hydrogen fuel in the main fuel conduit - -
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends because the limitation claimed in claim 18 is previously claimed in claim 16.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 8, 11, 14-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fetescu 6079222 in view of DePuy (20140175803), Chen (20070082305), and Roberge (20200088102).
Regarding claim 1, Fetescu teaches the invention as claimed: a fuel (col. 1, II. 14-15) vaporiser
(annotated Fig. 1) for vaporising a cryogenically-stored (deep-frozen, abstract) fuel (col. 1, II. 14-15) prior
to injection into a gas turbine engine (6 Fig. 2), comprising: 
a fuel offtake (13 Fig. 1) configured and arranged to divert a portion of the cryogenically-stored (deep-frozen, abstract) fuel (30 Fig.1) from a main fuel conduit (2 and 14 Fig. 1); 
a burner (19 Fig. 1) configured and arranged to burn the portion of the cryogenically-stored (deep-frozen, abstract) fuel (30 and col. 6, II. 18-20) diverted from the main fuel conduit (2 and 14 Fig. 1); 
a heat exchanger (20 Fig. 1) configured and arranged to transfer a heat (32) produced by the burner (19) to the cryogenically-stored (deep-frozen, abstract) fuel (33 and col. 6, II. 20-23) in the main fuel conduit (2 and 14 Fig. 1) after the portion of the cryogenically-stored fuel (30) is diverted from the main fuel conduit (2 and 14). 

    PNG
    media_image1.png
    812
    930
    media_image1.png
    Greyscale

	Fetescu does not teach a hydrogen fuel, a pre-mixer configured and arranged to mix the portion of the cryogenically- stored hydrogen fuel diverted from the main fuel conduit with a supply of air prior to admission into the burner.
	However, DePuy teaches a first fuel (490 Fig. 4) and a supply of air (494 Fig. 4) are supplied to a
burner (a combustion of fuel 490 and air 494 in shell 407, [0027]) and combusted (a combustion of fuel 490 and air 494, [0027]) to supply a heat to a second fuel (syngas 410 Fig. 4 and p. 3, [0025]) via a heat exchanger (488 Fig. 4), wherein the supply of air can be a compressed air (via compressor 497, p. 3, [0025]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of
the claimed invention to provide Fetescu with the teaching of DePuy’s supply of air (DePuy, 494 Fig. 4) to mix the portion (Fetescu, 30 Fig. 1) of the cryogenically-stored fuel (Fetescu, deep-frozen, abstract and 30) diverted (Fetescu, at 13) from the main fuel conduit (Fetescu, 2 and 14 in annotated Fig. 1) after admission into the burner (Fetescu, 19 Fig. 1) to reduce in dependency on fossil fuel-base feed stocks and improve efficiency (DePuy. p. 1. [0004]) while protecting sensitive compressor and/or turbine components from the potentially destructive effects (DePuy. p. 4. [0029]).
	Fetescu in view of DePuy does not teach a hydrogen fuel, a pre-mixer configured and arranged to mix the portion of the cryogenically-stored hydrogen fuel diverted from the main fuel conduit with a supply of air prior to admission into the burner.
	However, Chen teaches a fuel system (title) for a gas turbine engine (10 Fig. 1) including a premixer (32 Fig. 1) configured and arranged to mix a vaporized fuel (via a vaporizer 30 Fig. 2 and p. 3,
[0032]) and a supply of oxidizer (33 Fig. 2) prior to admission into a burner (combustor 14 Fig. 2), wherein the supply of oxidizer can be a compressed air (p. 2, [0016]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of
the claimed invention to provide Fetescu in view of DePuy with the teaching of Chen’s pre-mixer (Chen, 32 Fig. 1) to mix the portion (Fetescu, 30 Fig. 1) of the cryogenically-stored fuel (Fetescu, deep-frozen, abstract and 30) diverted (Fetescu, at 13) from the main fuel conduit (Fetescu, 2 and 14 in annotated Fig. 1) with a supply of air (DePuy, 494 Fig. 4) prior to admission into the burner (Fetescu, 19 Fig. 1) to provide lower temperature combustion to reduce formation of emissions while maintaining combustion efficiency and combustor operability with a robust. stable combustion process (Chen. p. 5, [0005]).
Fetescu in view of DePuy and Chen does not teach a hydrogen fuel.
However, Roberge teaches a cryogenically-stored fuel (in cryogenic fuel tank 46, Fig. 1]) is heated by a heat exchange system (abstract) and supplied to a combustor (24 Fig. Fig. 1) of a gas turbine engine (abstract), wherein the cryogenically-stored fuel can be a hydrogen fuel (p. 1, [0011]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of
the claimed invention to provide Fetescu in view of DePuy and Chen with the teaching of Roberge’s cryogenically-stored hydrogen fuel (Roberge, p. 1, [0011]) to the gas turbine engine {Fetescu, 6 Fig. 2) to increases in thermal efficiency, electrical power generation, and thermal management while reducing environmental emissions (Roberge. p. 1. [0002]) because the cooled liquid state hydrogen fuel can provide a heat sink for vehicle heat loads (Roberge. p. 1. [0011]) and the hydrogen fuel is a plentiful and cleaner burning fuel type compared to current hydrocarbon fuels ((Roberge. p. 1. [0012]).

	Regarding claim 2, Fetescu in view of DePuy, Chen and Roberge teaches the invention as claimed and as discussed above. Fetescu further teaches in which the burner (19 Fig. 1) comprises the heat exchanger (20 Fig. 1).
	
Regarding claim 8, Fetescu in view of DePuy, Chen and Roberge teaches the invention as claimed and as discussed above. Fetescu further teaches a pre-heater (17 Fig. 1) for initial heating of the portion (Fetescu, 30 Fig. 1) of the cryogenically-stored fuel (Fetescu, deep-frozen, abstract and 30) diverted (Fetescu, at 13) from the main fuel conduit (Fetescu, 2 and 14 in annotated Fig. 1) 
Fetescu in view of DePuy, Chen and Roberge as discussed so far does not teach a hydrogen fuel and when an insufficient heat is available to boil the portion of hydrogen fuel.
However, Roberge further teaches a cryogenically-stored fuel (in cryogenic fuel tank 46, Fig. 1]) is heated by a heat exchange system (abstract) and supplied to a combustor (24 Fig. Fig. 1) of a gas turbine engine (abstract), wherein the cryogenically-stored fuel can be a hydrogen fuel (p. 1, [0011]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of
the claimed invention to provide Fetescu in view of DePuy, Chen and Roberge with the further teaching of Roberge’s cryogenically-stored hydrogen fuel (Roberge, p. 1, [0011]) to the gas turbine engine {Fetescu, 6 Fig. 2) to increases in thermal efficiency, electrical power generation, and thermal management while reducing environmental emissions (Roberge. p. 1. [0002]) for the same reason as discussed in claim 1.
Fetescu in view of DePuy, Chen and Roberge as discussed so far does not teach when an insufficient heat is available to boil the portion of hydrogen fuel.
However, MPEP 2114 (II) provides that apparatus claims (i.e. a pre-heater) cover what a device is, not what a device does. A claim containing a recitation with respect to the manner in which a claimed
apparatus is intended to be employed (i.e. when insufficient heat is available to boil the portion of hydrogen fuel), does not differentiate the claimed apparatus from a prior art apparatus, if the prior art
apparatus teaches all the structural limitations of the claim (i.e. as taught by Fetescu in view of DePuy, Chen and Roberge as discussed above).

Regarding claim 11, Fetescu teaches the invention as claimed: a gas turbine engine (6 Fig. 1) comprising: 
a fuel pump (8 Fig. 1) configured to pump a cryogenically-stored fuel (deep-frozen liquid gas, abstract) through a main fuel conduit (2 and 14 Fig. 1);
a fuel (col. 1, II. 14-15) vaporiser (annotated Fig. 1) having: 
a fuel offtake (13 Fig. 1) to divert a portion of the cryogenically-stored (deep-frozen, abstract) fuel (30 Fig.1) from a main fuel conduit (2 and 14 Fig. 1); 
a burner (19 Fig. 1) to burn the portion of the cryogenically-stored (deep-frozen, abstract) fuel (30 and col. 6, II. 18-20) diverted from the main fuel conduit (2 and 14 Fig. 1); 
a heat exchanger (20 Fig. 1) to transfer a heat (32) produced by the burner (19) to the cryogenically-stored (deep-frozen, abstract) fuel (33 and col. 6, II. 20-23) in the main fuel conduit (2 and 14 Fig. 1) after the portion of the cryogenically-stored fuel (30) is diverted from the main fuel conduit (2 and 14), thereby vaporising it (vaporize to 29" Fig. 1); and a combustor (36 Fig. 2) to receive the vaporized fuel (receive 29’’ via 5 Fig. 1).


    PNG
    media_image1.png
    812
    930
    media_image1.png
    Greyscale

	Fetescu does not teach a hydrogen fuel, a hydrogen-fueled gas turbine engine, a pre-mixer configured and arranged to mix the portion of the cryogenically-stored hydrogen fuel diverted from the main fuel conduit with a supply of air prior to admission into the burner, and a fuel injection system configured to receive vaporised hydrogen fuel and inject it into the combustor.
	However, DePuy teaches a first fuel (490 Fig. 4) and a supply of air (494 Fig. 4) are supplied to a
burner (a combustion of fuel 490 and air 494 in shell 407, [0027]) and combusted (a combustion of fuel 490 and air 494, [0027]) to supply a heat to a second fuel (syngas 410 Fig. 4 and p. 3, [0025]) via a heat exchanger (488 Fig. 4), wherein the supply of air can be a compressed air (via compressor 497, p. 3, [0025]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of
the claimed invention to provide Fetescu with the teaching of DePuy’s supply of air (DePuy, 494 Fig. 4) to mix the portion (Fetescu, 30 Fig. 1) of the cryogenically-stored fuel (Fetescu, deep-frozen, abstract and 30) diverted (Fetescu, at 13) from the main fuel conduit (Fetescu, 2 and 14 in annotated Fig. 1) after admission into the burner (Fetescu, 19 Fig. 1) to reduce in dependency on fossil fuel-base feed stocks and improve efficiency (DePuy. p. 1. [0004]) while protecting sensitive compressor and/or turbine components from the potentially destructive effects (DePuy. p. 4. [0029]).
	Fetescu in view of DePuy does not teach a hydrogen fuel, a hydrogen-fueled gas turbine engine, a pre-mixer configured and arranged to mix the portion of the cryogenically-stored hydrogen fuel diverted from the main fuel conduit with a supply of air prior to admission into the burner and a fuel injection system configured to receive vaporised hydrogen fuel and inject it into the combustor.
	However, Chen teaches a fuel system (title) for a gas turbine engine (10 Fig. 1) including a premixer (32 Fig. 1) configured and arranged to mix a vaporized fuel (via a vaporizer 30 Fig. 2 and p. 3,
[0032]) and a supply of oxidizer (33 Fig. 2) prior to admission into a burner (combustor 14 Fig. 2), wherein the supply of oxidizer can be a compressed air (p. 2, [0016]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of
the claimed invention to provide Fetescu in view of DePuy with the teaching of Chen’s pre-mixer (Chen, 32 Fig. 1) to mix the portion (Fetescu, 30 Fig. 1) of the cryogenically-stored fuel (Fetescu, deep-frozen, abstract and 30) diverted (Fetescu, at 13) from the main fuel conduit (Fetescu, 2 and 14 in annotated Fig. 1) with a supply of air (DePuy, 494 Fig. 4) prior to admission into the burner (Fetescu, 19 Fig. 1) to provide lower temperature combustion to reduce formation of emissions while maintaining combustion efficiency and combustor operability with a robust. stable combustion process (Chen. p. 5, [0005]).
Fetescu in view of DePuy and Chen does not teach a hydrogen fuel, a hydrogen-fueled gas turbine engine, and a fuel injection system configured to receive vaporised hydrogen fuel and inject it into the combustor.
However, Roberge teaches a cryogenic fuel (in cryogenic fuel tank 46, Fig. 1]) is heated by a heat
exchange system (abstract) and injected to a combustor (24 Fig. Fig. 1) of a gas turbine engine (abstract)
via a fuel injection system (suitable fuel injectors for delivering gaseous fuel, p. 4, [0029] bottom), wherein the cryogenic fuel can be a hydrogen fuel (p. 1, [0011]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of
the claimed invention to provide Fetescu in view of DePuy and Chen with the teaching of Roberge’s cryogenically-stored hydrogen fuel (Roberge, p. 1, [0011]) to the gas turbine engine (Fetescu, 6 Fig. 2) and injection system (Roberge, suitable fuel injectors for delivering gaseous fuel, p. 4, [0029] bottom) to inject the vaporized fuel (Fetescu, 29" Fig. 1) into the combustor (Fetescu, 36 Fig. 2) to increase in thermal efficiency. electrical power generation. and thermal management while reducing
environmental emissions (Roberge. p. 1. [0002]) because the cooled liquid state hydrogen fuel can provide a heat sink for vehicle heat loads (Roberge. p. 1. [0011]) and the hydrogen fuel is a plentiful
and cleaner burning fuel type compared to current hydrocarbon fuels ((Roberge. p. 1. [0012]).

	Regarding claim 14, Fetescu in view of DePuy, Chen and Roberge teaches the invention as claimed and as discussed above. Fetescu further teaches in which the gas turbine engine (6 Fig. 2) comprising the fuel vaporizer (annotated Fig. 1).
	Fetescu in view of DePuy, Chen and Roberge as discussed so far does not teach a hydrogen-fueled gas turbine engine, a fuel recuperator between the hydrogen fuel vaporiser and the fuel injection system for heating the vaporised cryogenically-stored hydrogen fuel by exhaust from the hydrogen-fueled turbine engine.
	However, Roberge further teaches a gas turbine engine (abstract) further comprises a fuel
recuperator (36 Fig. 1) between a hydrogen fuel (p. 1, [0011]) vaporiser (34 Fig. 1) and a fuel injection
system (p. 4, [0029] bottom) for heating the vaporised (by 34) cryogenically-stored hydrogen fuel (p. 1, [0011]) by exhaust (exhaust heat exchanger 36, p. 2, [0012]) from the gas turbine engine (abstract).
It would have been obvious to one of ordinary skill in the art before the effective filling date of
the claimed invention to provide Fetescu in view of DePuy, Chen and Roberge with the further teaching of Roberge’s recuperator (Roberge, 36 Fig. 1) located downstream from the fuel vaporizer (Fetescu, annotated Fig. 1) to heat the vaporised (Fetescu, 29’’) cryogenically-stored (Fetescu, deep- deep-frozen, abstract) hydrogen fuel (Roberge, p. 1, [0011]) using exhaust (Roberge, exhaust heat exchanger 36, p. 2, [0012]) from the gas turbine (Fetescu, 6 Fig. 2) for the same reason as discussed in claim 11.

Regarding claim 15, Fetescu in view of DePuy, Chen and Roberge teaches the invention as claimed and as discussed above. Fetescu further teaches a vaporised cryogenically-stored (deep- deep-frozen, abstract) fuel (29’’). 
Fetescu in view of DePuy, Chen and Roberge as discussed so far does not teach a fuel turbine for receiving the vaporised cryogenically-stored hydrogen fuel from the recuperator to drive a load. 
	However, Roberge further teaches a fuel turbine (38 Fig. 1) for receiving vaporised cryogenically-stored hydrogen fuel (vaporised by vaporiser 34, p.3, [0023] and p. 1, [0011]) from the recuperator (36 Fig. 1) to drive a load (42 Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filling date of
the claimed invention to provide Fetescu in view of DePuy, Chen and Roberge with the further teaching of Roberge’s fuel turbine (Roberge, 38 Fig. 1) for receiving the vaporised cryogenically-stored hydrogen fuel hydrogen fuel (Fetescu, 29’’) from the recuperator (Roberge, 36 Fig. 1) to drive a load (Roberge, 42 Fig. 1) for the same reason discussed in claim 11.

Regarding claim 16, Fetescu teaches the invention as claimed: a method of delivering a
cryogenically-stored fuel (title) to a gas turbine engine (6, Fig. 1), comprising: 
pumping the cryogenically-stored fuel (via 8 Fig. 1) from a cryogenic storage system (1, 3 and 7 Fig. 1) through a main fuel conduit (2 and 14, Fig. 1); 
diverting (via 13 Fig. 1) a portion of the cryogenically-stored fuel (30 Fig. 1) from the main fuel conduit (2 and 14 Fig. 1);
burning (in 19 Fig. 1) the portion of the cryogenically-stored fuel diverted (30 Fig. 1) from the main fuel conduit (2 and 14 Fig. 1) in a burner (19 Fig. 1); 
vaporising the cryogenically-stored fuel (using 32 produced by 19, Fig. 1) in the main fuel conduit (2 and 14 Fig. 1) after the portion of the cryogenically-stored fuel (30) is diverted from the main fuel conduit (2 and 14) by exchanging a heat (exchanging 32 via 20 Fig. 1) produced by the burner (19 Fig. 1) thereto in a heat exchanger (20 Fig. 1).


    PNG
    media_image1.png
    812
    930
    media_image1.png
    Greyscale

	Fetescu does not teach a hydrogen fuel, mixing the portion of the cryogenically-stored hydrogen fuel diverted from the main fuel conduit with a supply of air prior to admission into the burner.
	However, DePuy teaches a first fuel (490 Fig. 4) and a supply of air (494 Fig. 4) are supplied to a
burner (a combustion of fuel 490 and air 494 in shell 407, [0027]) and combusted (a combustion of fuel 490 and air 494, [0027]) to supply a heat to a second fuel (syngas 410 Fig. 4 and p. 3, [0025]) via a heat exchanger (488 Fig. 4), wherein the supply of air can be a compressed air (via compressor 497, p. 3, [0025]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of
the claimed invention to provide Fetescu with the teaching of DePuy’s supply of air (DePuy, 494 Fig. 4) to mix the portion (Fetescu, 30 Fig. 1) of the cryogenically-stored fuel (Fetescu, deep-frozen, abstract and 30) diverted (Fetescu, at 13) from the main fuel conduit (Fetescu, 2 and 14 in annotated Fig. 1) after admission into the burner (Fetescu, 19 Fig. 1) to reduce in dependency on fossil fuel-base feed stocks and improve efficiency (DePuy. p. 1. [0004]) while protecting sensitive compressor and/or turbine components from the potentially destructive effects (DePuy. p. 4. [0029]).
	Fetescu in view of DePuy does not teach a hydrogen fuel, mixing the portion of the cryogenically-stored hydrogen fuel diverted from the main fuel conduit with a supply of air prior to admission into the burner.
	However, Chen teaches a fuel system (title) for a gas turbine engine (10 Fig. 1) including a premixer (32 Fig. 1) configured and arranged to mix a vaporized fuel (via a vaporizer 30 Fig. 2 and p. 3,
[0032]) and a supply of oxidizer (33 Fig. 2) prior to admission into a burner (combustor 14 Fig. 2), wherein the supply of oxidizer can be a compressed air (p. 2, [0016]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of
the claimed invention to provide Fetescu in view of DePuy with the teaching of Chen’s mixing (Chen, via, 32 Fig. 1) to the portion (Fetescu, 30 Fig. 1) of the cryogenically-stored fuel (Fetescu, deep-frozen, abstract and 30) diverted (Fetescu, at 13) from the main fuel conduit (Fetescu, 2 and 14 in annotated Fig. 1) with a supply of air (DePuy, 494 Fig. 4) prior to admission into the burner (Fetescu, 19 Fig. 1) to provide lower temperature combustion to reduce formation of emissions while maintaining combustion efficiency and combustor operability with a robust. stable combustion process (Chen. p. 5, [0005]).
Fetescu in view of DePuy and Chen does not teach a hydrogen fuel.
However, Roberge teaches a cryogenic fuel (in cryogenic fuel tank 46, Fig. 1]) is heated by a heat
exchange system (abstract) and injected to a combustor (24 Fig. Fig. 1) of a gas turbine engine (abstract)
via a fuel injection system (suitable fuel injectors for delivering gaseous fuel, p. 4, [0029] bottom), wherein the cryogenic fuel can be a hydrogen fuel (p. 1, [0011]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of
the claimed invention to provide Fetescu in view of DePuy and Chen with the teaching of Roberge’s cryogenically-stored hydrogen fuel (Roberge, p. 1, [0011]) to the gas turbine engine (Fetescu, 6 Fig. 2) and injection system (Roberge, suitable fuel injectors for delivering gaseous fuel, p. 4, [0029] bottom) to inject the vaporized fuel (Fetescu, 29" Fig. 1) into the combustor (Fetescu, 36 Fig. 2) to increase in thermal efficiency. electrical power generation. and thermal management while reducing
environmental emissions (Roberge. p. 1. [0002]) because the cooled liquid state hydrogen fuel can provide a heat sink for vehicle heat loads (Roberge. p. 1. [0011]) and the hydrogen fuel is a plentiful
and cleaner burning fuel type compared to current hydrocarbon fuels ((Roberge. p. 1. [0012]).

	Regarding claim 17, Fetescu in view of DePuy, Chen and Roberge teaches the invention as claimed and as discussed above. Fetescu further teaches pre-heating (via 17 Fig. 1) the portion of the cryogenically-stored fuel (30 Fig. 1) diverted (via 13 Fig. 1) from the main fuel conduit (2 and 14 Fig. 1) to boil it (col. 6, II. 8-13) prior to burning (in 19) the portion of the cryogenically-stored hydrogen fuel (30) diverted from the main fuel conduit (2 and 14) in the burner (19).
Fetescu in view of DePuy, Chen and Roberge as discussed so far does not teach a hydrogen fuel.
However, Roberge teaches a cryogenic fuel (in cryogenic fuel tank 46, Fig. 1]) is heated by a heat
exchange system (abstract) and supplied to a combustor (24 Fig. Fig. 1) of a gas turbine engine (abstract), wherein the cryogenic fuel can be a hydrogen fuel (p. 1, [0011]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of
the claimed invention to provide Fetescu in view of DePuy and Chen with the teaching of Roberge’s cryogenically-stored hydrogen fuel (Roberge, p. 1, [0011]) to the gas turbine engine {Fetescu, 6 Fig. 2) for the same reason as discussed in claim 16.

	Regarding claim 18, Fetescu in view of DePuy, Chen and Roberge teaches the invention as claimed and as discussed above. As discussed above, Fetescu in view of DePuy, Chen and Roberge teaches pre-mixing air with the portion of the cryogenically-stored hydrogen fuel diverted from the main fuel conduit prior to burning the portion of the cryogenically-stored hydrogen fuel diverted from the main fuel conduit in the burner (see 112d rejection above).

Regarding claim 20, Fetescu in view of DePuy, Chen and Roberge teaches the invention as claimed and as discussed above. Fetescu further teaches the gas turbine engine (6 Fig. 2) and a vaporised fuel (29’’) and vaporising the fuel (using 32 produced by 19, Fig. 1) in the main fuel conduit (2 and 14 Fig. 1) by exchanging heat (exchanging 32 via 20 Fig. 1) produced by the burner (19 Fig. 1) thereto in a heat exchanger (20 Fig. 1).
Fetescu in view of DePuy, Chen and Roberge as discussed so far does not teach a hydrogen fuel, and recuperating an exhaust heat from the gas turbine into the vaporised hydrogen fuel.
	However, Roberge further teaches recuperating exhaust heat (via exhaust heat exchanger 36
Fig. 1) from a gas turbine (abstract) into a vaporised (vaporised via 34) hydrogen fuel (p. 1, [0011]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of
the claimed invention to provide Fetescu in view of DePuy and Chen with the teaching of Roberge’s cryogenically-stored hydrogen fuel (Roberge, p. 1, [0011]) and recuperating exhaust heat (Roberge, via exhaust heat exchanger 36 Fig. 1) from a gas turbine (Fetescu, 6 Fig. 1) into a vaporised (Fetescu, 29’’)  hydrogen fuel (Roberge, p. 1, [0011]) for the same reason discussed in claim 16.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Fetescu 6079222 in view of DePuy (20140175803), Chen (20070082305), and Roberge (20200088102) in further view of Jensen 5185541. 

Regarding claim 9, Fetescu in view of DePuy, Chen and Roberge teaches the invention as claimed and as discussed above. Fetescu further teaches a pre-heater (17 Fig. 1).
Fetescu in view of DePuy, Chen and Roberge as discussed so far does not teach the pre-heater comprises an electric heating element.
However, Jensen teaches a heat exchanger (2 Fig. 1) comprising a fuel inlet (95 Fig. 12), a heat
transfer chamber (93 Fig. 12), an electric heating element (94 Fig. 12), wherein liquid fuel enters at fuel
inlet (95 Fig. 12), traverses a heat transfer chamber (93 Fig. 12), wherein the fuel is receiving an initial
preheating by the electric heating element (94 Fig. 12) which vaporizes the fuel (col. 11, II. 12-15).
It would have been obvious to one of ordinary skill in the art before the effective filling date of
the claimed invention to provide Fetescu in view of DePuy, Chen and Roberge with the teaching of Jensen’s electric heating element (Jensen, 94 Fig. 12) in the heat exchanger (Fetescu, 17 Fig. 1) in order to accelerate the preheating process (Jensen, Col. 11, II. 15-16).

Claims 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fetescu 6079222 in view of DePuy (20140175803), Chen (20070082305), and Roberge (20200088102) in further view of Allam 20120117978. 

Regarding claim 13, Fetescu in view of DePuy, Chen and Roberge teaches the invention as claimed and as discussed above. Fetescu further teaches in which the gas turbine engine (6) comprises:
a compressor (35 Fig. 2) for compressing an inlet air (28' Fig. 2) for supply to the combustor (36 Fig. 2); and 
the burner (29 Fig. 2) to burn with the portion of the cryogenically-stored (deep-frozen, abstract) fuel (30 and col. 6, II. 18-20) diverted (at 13) from the main fuel conduit (2 and 14 Fig. 1);
Fetescu in view of DePuy, Chen and Roberge as discussed so far does not teach a hydrogen fuel, a compressed air and a bleed air system configured to bleed compressed air from the compressor and supply it to the burner.
However, Roberge further teaches a cryogenic fuel (in cryogenic fuel tank 46, Fig. 1]) is heated
by a heat exchange system (abstract) and supplied to a combustor (24 Fig. Fig. 1) of a gas turbine engine (abstract), wherein the cryogenic fuel can be a hydrogen fuel (p. 1, [0011]).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of
the claimed invention to provide Fetescu in view of DePuy, Chen and Roberge with the further teaching of Roberge’s cryogenically-stored hydrogen fuel (Roberge, p. 1, [0011]) to the gas turbine engine (Fetescu, 6 Fig. 2) for the same reason as discussed above in claim 11.
Fetescu in view of DePuy, Chen and Roberge as discussed so far does not teach a compressed air and a bleed air system configured to bleed compressed air from the compressor and supply it to the burner.
However, DePuy teaches a first fuel (490 Fig. 4) and an air (494 Fig. 4) are supplied to a burner
(shell 407 Fig. 4) and combusted to supply a heat to a second fuel (syngas 410 Fig. 4 and p. 3, [0025]) via
a heat exchanger (488 Fig. 4), wherein the air can be a compressed air (via compressor, p. 3, [0025]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of
the claimed invention to provide Fetescu in view of DePuy, Chen and Roberge with the teaching of DePuy’s compressed air (DePuy, 494 Fig. 4 and p. 3, [0025]) to the burner (Fetescu, 19 Fig. 1) to burn
with the portion {Fetescu, 30 Fig. 1) of cryogenically-stored hydrogen fuel (Roberge, p. 1, [0011]) diverted (Fetescu, via 13 Fig. 1) from the main fuel conduit (Fetescu, 2 and 14 Fig. 1) as the same reason discussed above in claim 11.
Fetescu in view of DePuy, Chen and Roberge does not teach a bleed air system configured to bleed compressed air from the compressor and supply it to the burner.
However, Allam teaches a bleed air system (annotated Fig. 1) configured to bleed a compressed
air from the compressor (annotated Fig. 1) and supply it (the compressed air, annotated Fig. 1) to a
burner (annotated Fig. 1) to burn with a hydrogen fuel (annotated Fig. 1) and used the flue gas from the
burner as a heat source in a heat exchanger (annotated Fig. 1).

    PNG
    media_image2.png
    743
    963
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date of
the claimed invention to provide Fetescu in view of DePuy, Chen and Roberge with the teaching of Allam's bleed air system (Allam, annotated Fig. 1) configured to bleed a compressed air (DePuy, 494 Fig. 4 and p. 3, [0025]) from the compressor (Fetescu, 35 Fig. 1) and supply the compressed air (DePuy, 494 Fig. 4 and p. 3, [0025]) to the burner (Fetescu, 19 Fig. 1) to burn with the portion {Fetescu, 30 Fig. 1) of the cryogenically-stored hydrogen fuel (Roberge, p. 1, [0011]) diverted (Fetescu, via 13 Fig. 1) from the main fuel conduit (Fetescu, 2 and 14 Fig. 1) to allow all the fuel gas combustion heat used for air preheating to be recovered at the gas turbine combustion heat input level so that recovered heat can produce electrical power at 55% to 60% net efficiency (Allam. p. 1. [0004]).

Regarding claim 19, Fetescu in view of DePuy, Chen and Roberge teaches the invention as claimed and as discussed above. Fetescu further teaches a compressor (35 Fig. 2) for supplying a compressed air (28' Fig. 2) to a gas turbine (6); and 
the burner (29 Fig. 2) to burn with the portion of the cryogenically-stored (deep-frozen, abstract) fuel (30 and col. 6, II. 18-20) diverted (at 13) from the main fuel conduit (2 and 14 Fig. 1);
Fetescu in view of DePuy, Chen and Roberge as discussed so far does not teach a hydrogen fuel, bleeding a compressed air from a compressor and supplying the compressed air to the burner.
However, Roberge further teaches a cryogenic fuel (in cryogenic fuel tank 46, Fig. 1]) is heated
by a heat exchange system (abstract) and supplied to a combustor (24 Fig. Fig. 1) of a gas turbine engine (abstract), wherein the cryogenic fuel can be a hydrogen fuel (p. 1, [0011]).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of
the claimed invention to provide Fetescu in view of DePuy, Chen and Roberge with the further teaching of Roberge’s cryogenically-stored hydrogen fuel (Roberge, p. 1, [0011]) to the gas turbine engine (Fetescu, 6 Fig. 2) for the same reason as discussed above in claim 16.
Fetescu in view of Roberge does not teach a compressed air and bleeding the compressed air
from a compressor and supplying the compressed air to the burner to burn.
However, DePuy teaches an air (494 Fig. 4) are supplied to a burner (shell 407 Fig. 4) and
combusted to supply a heat to a fuel (syngas 410 Fig. 4 and p. 3, [0025]) via a heat exchanger (488 Fig.
4), wherein the air can be a compressed air (via compressor, p. 3, [0025]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of
the claimed invention to provide Fetescu in view of Roberge with DePuy's supplying a compressed
air (DePuy, 494 Fig. 4 and p. 3, [0025]) to the burner (Fetescu, 19 Fig. 1) to burn with the portion
(Fetescu, 30 Fig. 1) of hydrogen fuel (Roberge, p. 1, [0011]) diverted {Fetescu, via 13 Fig. 1) from the
main fuel conduit (Fetescu, 2 Fig. 1) as the same reason discussed above in claim 16.
Fetescu in view of DePuy, Chen and Roberge does not teach bleeding a compressed air from a compressor and supplying the compressed air to the burner.
However, Allam teaches bleeding compressed air (annotated Fig. 1) from a compressor (annotated Fig. 1) and supply it (the compressed air, annotated Fig. 1) to a burner (annotated Fig. 1) to burn with a hydrogen fuel (annotated Fig. 1) and used the flue gas from the burner as a heat source in a heat exchanger (annotated Fig. 1).

    PNG
    media_image2.png
    743
    963
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date of
the claimed invention to provide Fetescu in view of DePuy, Chen and Roberge with the teaching of Allam's bleeding a compressed air (Allam, annotated Fig. 1 and Fetescu, compressed air made by compressor 35) from the compressor (Fetescu, 35 Fig. 1) and supply the compressed air (Allam, annotated Fig. 1 and Fetescu, compressed air made by compressor 35) to the burner (Fetescu, 19 Fig. 1) to burn with the portion (Fetescu, 30 Fig. 1) of the cryogenically-stored hydrogen fuel (Roberge, p. 1, [0011]) diverted (Fetescu, via 13 Fig. 1) from the main fuel conduit (Fetescu, 2 and 14 Fig. 1) to allow all the fuel gas combustion heat used for air preheating to be recovered at the gas turbine combustion heat input level so that recovered heat can produce electrical power at 55% to 60% net efficiency (Allam. p. 1. [0004]).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Fetescu 6079222 in view of Roberge 20200088102, DePuy 20140175803, and Allam 20120117978. 

Regarding claim 21, Fetescu teaches the invention as claimed: a gas turbine engine (6 Fig. 1) comprising: 
a fuel pump (8 Fig. 1) configured to pump a cryogenically-stored fuel (deep-frozen liquid gas, abstract) through a main fuel conduit (2 and 14 Fig. 1);
a fuel (col. 1, II. 14-15) vaporiser (annotated Fig. 1) having: 
a fuel offtake (13 Fig. 1) to divert a portion of the cryogenically-stored (deep-frozen, abstract) fuel (30 Fig.1) from a main fuel conduit (2 and 14 Fig. 1); 
a burner (19 Fig. 1) to burn the portion of the cryogenically-stored (deep-frozen, abstract) fuel (30 and col. 6, II. 18-20) diverted from the main fuel conduit (2 and 14 Fig. 1), and
a heat exchanger (20 Fig. 1) to transfer heat (32) produced by the burner (19) to the cryogenically-stored (deep-frozen, abstract) fuel (33 and col. 6, II. 20-23) in the main fuel conduit (2 and 14 Fig. 1) after the portion of the cryogenically-stored fuel (30) is diverted from the main fuel conduit (2 and 14), thereby vaporising it (vaporize to 29" Fig. 1); 
a combustor (36 Fig. 2) to receive a vaporized fuel (receive 29’’ via 5 Fig. 1);
a compressor (35 Fig. 2) for compressing a compressed inlet air (28' Fig. 2) for supply to the combustor (36 Fig. 2).

    PNG
    media_image1.png
    812
    930
    media_image1.png
    Greyscale

	Fetescu does not teach a hydrogen fuel, a hydrogen-fueled gas turbine engine, a fuel injection system configured to receive the vaporised cryogenically-store hydrogen fuel and inject it into the combustor, and a bleed air system configured to bleed the compressed inlet air from the compressor and supply it to the burner.
However, Roberge teaches a cryogenic fuel (in cryogenic fuel tank 46, Fig. 1]) is heated by a heat
exchange system (abstract) and injected to a combustor (24 Fig. Fig. 1) of a gas turbine engine (abstract)
via a fuel injection system (suitable fuel injectors for delivering gaseous fuel, p. 4, [0029] bottom), wherein the cryogenic fuel can be a hydrogen fuel (p. 1, [0011]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of
the claimed invention to provide Fetescu with the teaching of Roberge’s cryogenically-stored hydrogen fuel (Roberge, p. 1, [0011]) to the gas turbine engine (Fetescu, 6 Fig. 2) and injection system (Roberge, suitable fuel injectors for delivering gaseous fuel, p. 4, [0029] bottom) to inject the vaporized cryogenically-stored fuel (Fetescu, 29" Fig. 1) into the combustor (Fetescu, 36 Fig. 2) to increase in thermal efficiency. electrical power generation. and thermal management while reducing
environmental emissions (Roberge. p. 1. [0002]) because the cooled liquid state hydrogen fuel can provide a heat sink for vehicle heat loads (Roberge. p. 1. [0011]) and the hydrogen fuel is a plentiful
and cleaner burning fuel type compared to current hydrocarbon fuels ((Roberge. p. 1. [0012]).
Fetescu in view of Roberge does not teach a compressed air and bleeding the compressed air
from a compressor and supplying the compressed air to the burner to burn.
However, DePuy teaches an air (494 Fig. 4) are supplied to a burner (shell 407 Fig. 4) and
combusted to supply a heat to a fuel (syngas 410 Fig. 4 and p. 3, [0025]) via a heat exchanger (488 Fig.
4), wherein the air can be a compressed air (via compressor, p. 3, [0025]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of
the claimed invention to provide Fetescu in view of Roberge with DePuy's supplying a compressed
air (DePuy, 494 Fig. 4 and p. 3, [0025]) to the burner {Fetescu, 19 Fig. 1) to burn with the portion
{Fetescu, 30 Fig. 1) of hydrogen fuel (Roberge, p. 1, [0011]) diverted {Fetescu, via 13 Fig. 1) from the
main fuel conduit {Fetescu, 2 Fig. 1) to reduce in dependency on fossil fuel-base feed stocks and improve efficiency (DePuy. p. 1. [0004]) while protecting sensitive compressor and/or turbine components from the potentially destructive effects (DePuy. p. 4. [0029]).
Fetescu in view of Roberge does not teach bleeding the compressed air from a compressor and supplying the compressed air to the burner to burn.

However, Allam teaches a bleed air system (annotated Fig. 1) configured to bleed a compressed inlet air (annotated Fig. 1) from a compressor (annotated Fig. 1) and supply it (the compressed air, annotated Fig. 1) to a burner (annotated Fig. 1) to burn with a hydrogen fuel (annotated Fig. 1) and used the flue gas from the burner as a heat source in a heat exchanger (annotated Fig. 1).

    PNG
    media_image2.png
    743
    963
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date of
the claimed invention to provide Fetescu in view of Roberge with the teaching of Allam's a bleed air system (annotated Fig. 1) configured to bleed the compressed inlet air (Allam, annotated Fig. 1 and Fetescu, compressed air made by compressor 35) from the compressor (Fetescu, 35 Fig. 1) and supply the compressed inlet air (Allam, annotated Fig. 1 and Fetescu, compressed air made by compressor 35) to the burner (Fetescu, 19 Fig. 1) to burn with the portion (Fetescu, 30 Fig. 1) of the cryogenically-stored hydrogen fuel (Roberge, p. 1, [0011]) diverted (Fetescu, via 13 Fig. 1) from the main fuel conduit (Fetescu, 2 and 14 Fig. 1) to allow all the fuel gas combustion heat used for air preheating to be recovered at the gas turbine combustion heat input level so that recovered heat can produce electrical power at 55% to 60% net efficiency (Allam. p. 1. [0004]).



Response to Arguments
Applicant's arguments filed 09/16/2022 have been fully considered.
Arguments regarding to the Claim Objection and 112b Rejection, the Claim Objection and 112b Rejection previously set forth are withdrawn in light of the amended claims. New Objections are entered, see above.
Arguments regarding to the Art Rejection, 
regarding to claim 7 and 12, the argument “Chen fails to overcome the deficiencies of the other applied references because Chen's alleged mixer is downstream from the burner. Chen's Fig. 1 illustrates a vaporizer 30 that heats the pressurized liquid fuel to a vaporization temperature. It is therefore asserted that Chen's vaporizer 30 is a burner as defined by the claims and as used by the other applied references. It is unreasonable to assert that Chen's combustor 14 instead corresponds to the burner as defined by the claims, Fetescu's burner 19 or DePuy's shell 407. Therefore, if Fetescu would have been modified based on what Chen discloses, then Chen's mixer 32 would have been located along the main fuel conduit downstream of Fetescu's burner 19 because that is what Chen discloses. It would not have been obvious to place Chen's mixer 32 upstream of Fetescu's burner 19 because that is not what Chen discloses or suggests. It is further noted that Chen's mixer 32 is in the main fuel conduit and not in a fuel offtake in order to mix fuel diverted from a main fuel conduit as recited in the claims” is not persuasive. 
Fetescu and DePuy both teach an external burner (Fetescu, 19 and DePuy, 407) located upstream a combustor (Fetescu, 6 and DePuy, 412) and a fuel supply (Fetescu, 30 and DePuy, 490) is supplied to the external burner (Fetescu, 19 and DePuy, 407), DePuy further teaches a compressed air supply (494 Fig. 4) connected to the external burner (407). Thus, the combination of Fetescu in view of DePuy teaches compressed air and  fuel supplied to an external burner located upstream from a combustor. Moreover, Chen teaches a pre-mixer (32) that is used to mix compressed air ([0016]) and fuel supply (from fuel tank 24). It is noted that “the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). See also In re Sneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed. Cir. 1983) ("[I]t is not necessary that the inventions of the references be physically combinable to render obvious the invention under review."); and In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973) ("Combining the teachings of references does not involve an ability to combine their specific structures” MPEP 2145 III. In sum, it would have been obvious to one of ordinary skill in the art to use Chen’s pre-mixer to mix the Fetescu’s fuel and DePuy’s compressed air prior to admitting Fetescu’s fuel and DePuy’s compressed air into Fetescu’s burner.
Moreover, Chen’s vaporizer 30 can be interpreted as the pre-heater disclosed in Drawing Fig. 3, 305, Chen’s combustor 14 is applied interchangeably with Fetescu’s burner due to all combustors implicitly being a burner. Thus, it would have been obvious to one of ordinary skill in the art to dispose Chen’s pre-mixer upstream from Fetescu’s burner.
Arguments regarding to the amended claim 1, 11 and 16 are moot for the reason discussed above.
Arguments regarding to claim 9, 13 and 19 are moot based on their respective dependence from amended claim 1, 11 and 16. 
Arguments regarding to new claim 21 are moot based on the rejection combining references on record, see above. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Joos 5729967 teaches a pre-mixer configured to mix a fuel (14b) diverted from a main conduit (14) and a compressed air (flowing in 13) bled from a compressor (bled from 13a) prior to admission to a burner (start-up burner 1), wherein the burner is an external burner located upstream from a combustor (3).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JINGCHEN LIU whose telephone number is (571)272-6639. The examiner can normally be reached 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JINGCHEN LIU/Examiner, Art Unit 3741   

/EHUD GARTENBERG/Supervisory Patent Examiner, Art Unit 3741